DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-7 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 11-14, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 08/13/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 1-7 are allowable. The restriction requirement among Group I (claims 1-7), Group IV (claim 17), and Group V (claim 18), as set forth in the Office action mailed on 08/13/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 08/13/2021 is withdrawn.  Claim 17, directed to an electrical device, and claim 18, directed to an electronic device, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-7, 11-14, and 16-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Balgude et al. (Balgude et al., “Synthesis and characterization of cardanol based reactive polyamide for epoxy coating application”, Progress in Organic Coatings, 2017, vol. 104, p. 250-262) teaches a cardanol based reactive polyamide that is 
    PNG
    media_image1.png
    89
    412
    media_image1.png
    Greyscale
 (p. 253), which reads on a compound comprising a substituted cardanol, wherein the substituted cardanol comprises a hydrocarbon chain substituted with at least one group comprising at least one amide group and at least one amino-functional group comprising an active hydrogen linked to an amine group as claimed.
Balgude does not teach wherein at least one of the hydrogens on the aromatic ring of the cardanol is substituted with at least one group comprising at least one amino-functional group comprising an active hydrogen linked to an amine group, such that the aromatic ring is directly substituted with said at least one amino-functional group. Although the 
    PNG
    media_image1.png
    89
    412
    media_image1.png
    Greyscale
 group in Balgude’s cardanol based reactive polyamide reads on at least one group comprising at least one amino-functional group comprising an active hydrogen linked to an amine group, it does not read on the limitation at least one of the hydrogens on the aromatic ring of the cardanol is substituted with the at least one group, such that the aromatic ring is directly substituted with said at least one amino-functional group. This is because the group does not substitute for at least one of the hydrogens on the aromatic ring of the cardanol. Instead, the group substituted for at least one of the hydrogens in the 
    PNG
    media_image1.png
    89
    412
    media_image1.png
    Greyscale
 group of the cardanol. The prior art of record do not teach or suggest modifying Balgude’s cardanol based reactive polyamide to read on wherein at least one of the hydrogens on the aromatic ring of the cardanol is substituted with at least one group comprising at least one amino-functional group comprising an active hydrogen linked to an amine group, such that the aromatic ring is directly substituted with said at least one amino-functional group.
Since claim 6 recites a curable composition comprising the compound of claim 1, and since claim 1 is allowed, claim 6 is also allowed.
Since claim 11 reads on a process for preparing the compound of claim 1, and since claim 1 is allowed, claim 11 is also allowed.
Since claim 14 reads on a process of using the compound of claim 1, and since claim 1 is allowed, claim 14 is also allowed.
Since claim 17 recites an electrical device comprising a potted component including a cured form of the curable composition of claim 6, and since claim 6 is allowed, claim 17 is also allowed.
Since claim 18 recites an electronic device comprising a potted component including a cured form of the curable composition of claim 6, and since claim 6 is allowed, claim 18 is also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/Primary Examiner, Art Unit 1767